       Case 3:16-md-02741-VC Document 11874 Filed 09/30/20 Page 1 of 1


                     GOLDBERG & OSBORNE LLP                             ®

                            698 East Wetmore Road, Suite 200
                                   Tucson, AZ 85705
                                Telephone (520) 458-1820
                                Facsimile (520) 459-6699

                                                              David J. Diamond
                                                       ddiamond@goldbergandosborne.com
September 24, 2020

Honorable Vince Chhabria
United States District Court, Northern District of California
Vccrd@cand.uscourts.gov

       Re.    Roundup Status Conference - Opportunity to be Heard

Judge Chhabria,

I am respectfully requesting an opportunity to be heard at the upcoming November 9, 2020,
status conference. I just finished listening to the September 24, 2020, status conference.
My Roundup MDL settlement related experiences (or lack thereof) have been markedly
different than the experiences expressed by leadership.

For background, I represent 423 Roundup clients. 345 have cases pending before you in
the MDL. Two of my clients have Wave 1 cases. One client has a Wave 2 case. One of the
Wave 1 cases (Alvarez Calderon) is a Northern District of California case.

Leadership’s representations regarding settlement do not represent my clients’ settlement
related experiences, interests or position. My clients respectfully request that the Court rule
on the pending Wave 1 motions, and move their cases forward towards trial. Should the
Court request, I will be happy to further brief the Court on the matter, or if granted an
opportunity to speak at the next hearing, address the issue then.

Sincerely,




Copied via email to:
William Hoffman
Brian Stekloff
Julie du Pont
Lana Varney
Robin Greenwald
Michael Miller
Vance Andrus
Aimee Wagstaff
Ken Feinberg
